PER CURIAM.
A jury convicted defendant of one count of first degree murder and one count of armed criminal action in violation of §§ 565.020 and 571.015, RSMo 1986. He was sentenced to life imprisonment without possibility of parole and life imprisonment consecutively.
Defendant appealed; we remanded for a Batson * hearing but otherwise affirmed. State v. Clayton, 849 S.W.2d 259 (Mo.App.E.D.1993). The trial court conducted the Batson hearing and determined that the State’s reasons for striking black jurors were racially neutral. Defendant appealed.
No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).

 Batson v. Kentucky, 476 U.S. 79, 106 S.Ct. 1712, 90 L.Ed.2d 69 (1986).